Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 8, 10 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Onishi (US 2007/0200146).
Regarding claim 1, Onishi discloses a bulk-acoustic resonator module (Fig 1), comprising: 
a module substrate (101); 
a bulk-acoustic resonator (110) connected to the module substrate by a connection terminal (102 and 105) and disposed spaced apart from the module substrate; and 
a sealing portion (120) sealing the bulk-acoustic resonator, 
wherein the bulk-acoustic resonator comprises a resonating portion (112) disposed opposite to an upper surface of the module substrate, and a space (C110) is disposed between the resonating portion and the upper surface of the module substrate.  
Regarding claim 8, Fig 1 shows the bulk-acoustic resonator module wherein a trench (lower portion of C110) is formed in the upper surface of the module substrate, and a portion of the connection terminal (102) connecting the bulk-acoustic resonator to the module substrate is disposed in the trench.  
Regarding claim 10, Fig 1 shows the bulk-acoustic resonator module wherein a horizontal length of the trench (horizontal space C110) is shorter than a horizontal length of the bulk-acoustic resonator (111).
Regarding claim 18, Fig 3 shows the bulk-acoustic resonator module, further comprising an electronic device (right portion of 12, 110b) mounted on the module substrate (101) so as to be disposed adjacent to the bulk-acoustic resonator (110a).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Onishi.
Regarding claims 7, 9 and 11, Onishi discloses in Fig 1 a cavity/space C110 but no specific dimensions of distance and depth values are disclosed.  One of ordinary skill in the art  would have recognized such dimensions (as recited in the claims) because such dimensions are workable ranges. 
Allowable Subject Matter
Claims 2-6, 12-17 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  none of the cited references discloses nor suggests the claimed invention including “a hydrophobic layer” as set forth in claims 2-6, “the protective layer” in claim 6; “a blocking member” recited in claims 12-17 and 19.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Frosch (US 2007/0182029) discloses a semiconductor chip (bulk acoustic wave resonator), circuit carrier, cavity, contacts, and housing.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph Chang whose telephone number is (571)272-1759. The examiner can normally be reached M-F 7:00- 17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on 571-270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH CHANG/Primary Examiner, Art Unit 2849